Citation Nr: 0709003	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-12 121	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1. Whether new and material evidence as been presented to 
reopen the claim of service connection for residuals of a 
neck injury. 

2. Whether new and material evidence as been presented to 
reopen the claim of service connection for residuals of a low 
back injury. 

3. Entitlement to service connection for tinnitus

4. Entitlement to service connection for a bilateral vision 
problem.

5. Entitlement to a compensable rating for left orchitis. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD
J. Horrigan, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1973 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO)

In November 2006, the veteran appeared at a hearing before 
the undersigned.   A transcript of the hearing is in the 
record. 

Regardless of the RO's determination, the Board must still 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial).     

The claims of service connection for residuals of a neck in 
jury and for residuals of a low back injury are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in August 1994, the RO denied service 
connection for residuals of a neck injury; after the veteran 
was notified of the adverse determination and of his 
appellate rights he did not appeal the rating decision. 



2. The additional evidence since the rating decision in 
August 1994 relates to an unestablished fact necessary to 
substantiate the claim of service connection for a residuals 
of a neck injury and raises a reasonable possibility of 
substantiating the claim. 

3. In a rating decision in August 1994, the RO denied service 
connection for residuals of a low back injury; after the 
veteran was notified of the adverse determination and of his 
appellate rights he did not appeal the rating decision. 

4. The additional evidence since the rating decision in 
August 1994 relates to an unestablished fact necessary to 
substantiate the claim of service connection for a residuals 
of a low back injury and raises a reasonable possibility of 
substantiating the claim.

5. Tinnitus is not currently shown. 

6. The currently diagnosed bilateral vision problem, 
hyperopia or presbyopia, is a refractive error and not a 
disability for the purpose of VA disability compensation.  

7. Left orchitis does not require long-term drug therapy, 1 
to 2 hospitalizations per year, or intermittent extensive 
management.   


CONCLUSIONS OF LAW

1. The rating decision in August 1994 by the RO, denying 
service connection for residuals of a neck injury, became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.104(a) (2006).   

2. The additional evidence received since the rating decision 
in August 1994 is new and material, and the claim for service 
connection for residuals of a neck injury is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006). 

3. The rating decision in August 1994 by the RO, denying 
service connection for residuals of a low back injury, became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.104(a) (2006).

4. The additional evidence received since the rating decision 
in August 1994 is new and material, and the claim for service 
connection for residuals of a low back injury is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006).

5. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). 

6. The bilateral vision problem, hyperopia and presbyopia, is 
not a disability for which service connection may not be 
granted. 38 C.F.R.§ 3.303(c) (2006).  

7. The criteria for a compensable rating for left orchitis 
have not been met.    38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § § 4.115a, b, Diagnostic Code 7525. (2006).  


        The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claims of service connection for residuals of a neck 
injury and residuals of a low back injury, further discussion 
of compliance with the VCAA is not necessary.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claims of service connection for tinnitus and for a 
bilateral eye problem and the claim for increase for left 
orchitis, RO provided pre-adjudication VCAA notice by letter, 
dated in April 2003.  The veteran was notified of the 
evidence needed to substantiate the claims for service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service, and the claim for 
increase, that is, evidence that the disability had become 
worse.  The veteran was notified that VA would obtain service 
medical records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general effective date provision for the claims, that is, the 
date of receipt of the claims  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v.Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim, except 
for the degree of disability assignable).     

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claims of service connection 
as the Board is denying the claims, no disability rating will 
be assigned, so there can be no possibility of any prejudice 
to the veteran with respect to the defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473. 

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim for increase for left 
orchitis, as the degree of the disability is the issue on 
appeal, and at this stage of the appeal when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance regarding the claim for 
increase is moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
medical records, VA records, private medical records, and 
records of the Social Security Administration.  On the claims 
of service connection for tinnitus and for a bilateral vision 
problem, a VA medical examination or medical opinion is not 
required under the duty to assist in the absence of a current 
diagnosis of tinnitus or a vision problem for which service 
connection may be granted.  On the claim for increase, the 
veteran was afforded a VA examination.  As there is no 


indication of the existence of additional evidence to 
substantiate the claims of service connection or the claim 
for increase, no further assistance to the veteran is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen 

The veteran's original claims of service connection for 
residuals of neck and low back injuries was denied by the RO 
in a rating decision in August 1994 on grounds that there was 
no evidence of permanent disabilities.  After the veteran was 
notified of the adverse determinations and of his appellate 
rights, he did not appeal the adverse determinations and the 
rating decision by the RO became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.          

Nevertheless, a claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  As the rating 
decision in August 1994 was the last final denial of the 
claims, the Board must review all the evidence submitted 
since then to determine whether the claims should be reopened 
and re-adjudicated on the merits. 38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Evidence Previously Considered

When the RO denied the claims of service connection for 
residuals of neck and low back injuries in August 1994, the 
evidence of record consisted of the service medical records 
and the report of VA examination in February 1994, which are 
summarized as follows. 

The service medical records document a complaint of pain in 
the upper back associated with muscle spasm (May 1974) and 
cervical muscle spasm (January 1975).  On examination in 
February 1975 the veteran reported a history of back muscle 
spasms, and the spine was evaluated as normal.  The veteran 
complained neck spasm and stiffness (January 1982, August, 
September, and October 1983).  In August 1988, the veteran 
complained of neck pain after a fall from a bicycle, the 
pertinent finding was cervical muscle spasm, and an X-ray 
revealed spurring at the C6-7.  Recurrent upper back pain was 
noted in March 1989.  In December 1990 and October 1991, the 
veteran complained of neck stiffness. 

The veteran was put on temporary physical profiles for neck 
pain (January 1982), cervical muscle spasm (September 1983), 
and neck stiffness (October 1991).  

The service medical records also document low back pain 
without trauma (December 1977) and low back strain after 
playing basketball (November 1979). On retirement examination 
in February 1993, the veteran reported a history of recurrent 
back pain, and the spine was evaluated as normal. 

After service, on VA examination in February 1994, the 
veteran complained of intermittent back pain without 
radiculopathy and without neurological or motor complaints.  
The diagnosis was intermittent low back strain without 
evidence of radiculopathy. 

Current Claims to Reopen

The current claims to reopen were received at the RO in 
February 2003.

The additional evidence consists of VA records, private 
medical records, and records of the Social Security 
Administration. 

Records of the Social Security Administration disclose that 
in May 2000 an MRI revealed a disc bulge at C5-6 and at C7-
T1.  On VA examination in April 2003, an X-ray revealed 
degenerative disc disease of the cervical spine. 

In February 1997, an MRI revealed degenerative disc 
protrusion at L5-S1.  In June and July 1998, the veteran 
complained of chronic back pain, and the assessment was 
muscle strain.  History included an injury during service.  
In February 1999, he complained of back pain of 23 years' 
duration, and the assessment was mechanical back pain.  VA 
records disclose that in March 1999 the veteran complained of 
low back pain with a history of strain, following a vehicle 
accident in December 1996, a re-injury in 1998, following a 
motorcycle accident, and an injury at work in January 1999.  
Records of the Social Security Administration disclose that 
in March 1999 an MRI revealed a disc bulge at L5-S1 and at 
L4-5 and facet arthopathy. 

Analysis 

For purpose of determining whether a claim should be 
reopened, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis for previous denial of the claims by the RO in 
August 1994 was, essentially, the lack of evidence of chronic 
cervical and low back disabilities that were incurred in 
service.  

Regarding the neck disability, the evidence presented since 
the rating decision in August 1994 documents degenerative 
disc disease of the cervical spine by MRI in May 2000.  This 
evidence is new and material because when considered with 
previous evidence of record, that is, documented complaints 
of neck pain during service, relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence of a 
current disability that may be associated with the 
established events of service, the absence of which was the 
basis for the previous denial of the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the claim of service 
connection for residuals of a neck injury is reopened.         

Regarding the low back disability, the evidence presented 
since the rating decision in August 1994 documents 
degenerative disc protrusion at L5-S1 by MRI in February 
1997.  This evidence is new and material because when 
considered with previous evidence of record, that is, 
documented complaints of low back pain during service, 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence of a current disability that may 
be associated with the established events of service, the 
absence of which was the basis for the previous denial of the 
claim, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim of 
service connection for residuals of a low back injury is 
reopened.    

Service Connection for Tinnitus

The service medical records, including the reports of 
entrance and retirement examinations, contain no complaint, 
finding, or history of tinnitus. 

After service VA records, private medical records, and 
records of the Social Security Administration, covering the 
period from 1994 to 2006, do not document tinnitus. 

In November 2006, the veteran testified that he has 
intermittent recurrent tinnitus, which began during service, 
but he had not receive treatment for tinnitus during or since 
service.  

Analysis 

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In the absence of proof of current tinnitus, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

To the extent that the veteran relates tinnitus to service, 
where as here, the determinative issue involves a question of 
a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently his testimony to the extent that he relates 
tinnitus to service does not constitute favorable medical 
evidence to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of current tinnitus, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Service Connection for a Bilateral Vision Problem 

On entrance examination, uncorrected visual acuity was 20/20, 
bilaterally.  In January 1985, the veteran was treated for a 
corneal abrasion of the right eye. On examination in July 
1985, it was noted that the veteran was fully recovered from 
the corneal abrasion, and vision was 20/20, bilaterally.  On 
an eye consultation in January 1989, the veteran complained 
of blurred near vision, and he stated that had not worn 
glasses since 1984.  Visual acuity without correction was 
20/20 bilaterally. The diagnoses included myopic astigmatism 
and chronic hyperopic astigmatism.  And on retirement 
examination in February 1993, vision was 20/20, bilaterally. 

After service, on VA physical examination in February 1994, 
no eye pathology was diagnosed. VA and private medical 
records document bilateral presbyopia (February 1999 and 
September 2002), 

In a statement in May 2006, a private physician reported that 
the veteran's uncorrected vision to be 20/20 in each eye.  
The veteran was noted to have hyperopia with slight 
astigmatism and moderate presbyopia.  

On VA eye evaluation in September 2006, the veteran gave a 
history devoid of trauma, surgery, or eye disease.  The 
assessment was presbyopia.  

Analysis 

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for the purpose of VA 
disability compensation.  38 C.F.R. § 3.303(c).

Although the veteran suffered a corneal abrasion on one eye 
in 1985 during service, he fully recovered and there was no 
decrease in his visual acuity.  After service, refractive 
error of the eyes, variously diagnosed as hyperopia with 
astigmatism and presbyopia, was first documented in 1999.  As 
refractive error of the eyes may not be considered a disease 
or injury according to VA law, the claim of service 
connection fails. 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of a bilateral vision problem, other than refractive 
error, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Increased Rating for Left Orchitis.

In the rating decision of August 1994, the RO granted service 
connection for left orchitis and assigned a noncompensable 
rating under Diagnostic Code 7525.  The noncompensable rating 
has remained in effect and unchanged since then. 

The current claim for increase was received at the RO in 
February 2003. 
On VA examination in May 2003 the veteran complained of left 
testicular pain.  There was no history of recurrent urinary 
tract infections.  

In October 2004 and in October 2006, an ultrasound of the 
left testicle was negative.  In December 2004, the veteran 
complained of testicular pain.  Conservative treatment was 
recommended. 

Analysis

The service-connected orchitis is rated under Diagnostic Code 
7525, which is rated as an urinary tract infection.  The 
criteria for a compensable rating, 10 percent, is long-term 
drug therapy, one to two hospitalizations per year, or 
intermittent intensive management.

While the veteran has testicular pain, in the absence of 
evidence of long-term drug therapy, or one to two 
hospitalizations per year, or intermittent intensive 
management, the criteria for a compensable rating have not 
been met.  Accordingly, the preponderance of the evidence is 
against the claim. 

ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a cervical injury is 
reopened.  To this extent only, the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for residuals of a low back disorder is 
reopened.  To this extent only, the appeal is granted. 

Service connection for tinnitus is denied.

Service connection for a bilateral vision problem is denied.

A compensable rating for left orchitis is denied.

REMAND

Although the claims of service connection for residuals of 
neck and back injuries are reopened, the Board determines 
that further evidentiary development is required before 
considering the merits of the claims.  Under the duty to 
assist, 38 C.F.R. § 3.159, the claims are REMANDED for the 
following action:
1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
orthopedic examination to determine the 
whether the currently diagnosed 
degenerative disc disease of the 
cervical and lumbar segments of the 
spine are related to the document 
complaints of neck and low back pain 
during service.  The claims folder must 
be reviewed by the examiner.  

a. After a review of the record, the 
examiner is asked to express an opinion 
as to whether the currently diagnosed 
degenerative disc disease of the 
cervical spine is at least as likely as 
not related to the documented 
complaints of cervical muscle spasm and 
cervical stiffness during service. 

In formulating the medical 
opinion, the examiner is asked to 
comment on the clinical 
significance of the finding of 
spurring at the C6-7 by X-ray in 
August 1988 as it relates either 
to the current diagnosis of 
degenerative disc disease of the 
cervical spine or to evidence of a 
separate disease process. 

b. After a review of the record, the 
examiner is asked to express an opinion 
as to whether the currently diagnosed 
degenerative disc disease of the lumbar 
spine is at least as likely as not 
related to the documented complaints of  
low back pain without trauma (December 
1977) and low back strain after playing 
basketball (November 1979). 

In formulating the medical 
opinions, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation. 

If the requested opinions cannot 
be provided without resort to 
speculation, the examiner should 
so state.

3. After the above is completed, 
adjudicate the claims.  If any benefit 
sought is denied, provide the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


